Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance for claim 2 was given previously. Claims 8 and 16 are broader than claim 2, but allowed for similar reasons. The examiner did not find a teaching or suggestion for a method for accessing a vein/passage in a foot for a venous arterialization procedure which includes selecting the vein/passage using an image of the foot, inserting a needle into the vein/passage, advancing a guidewire through the needle and into the passage and inserting/advancing a dilator, access sheath AND functional catheter over the guidewire. Closest art Flaherty in view of Heuser (see previous actions) uses a guidewire 168 for a dilator 170 (fig 6F; the dilator 170 could also be a functional catheter or access sheath, but then could not be considered the dilator) and access sheath 156 (fig 8A; access sheath 156 could also be a functional catheter, but then could be considered the access sheath as well), but uses a second guidewire 192 for the functional catheter (or other access sheath). There is no way of modifying the closest art to allow for the claimed method without changing the principle operation of Flaherty.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783